                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GABRIEL MCDANIELS,                                Case No. 18-cv-06276-KAW
                                   8                       Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   9              v.

                                  10       VICKY DAVIS FARR BISSEL,
                                  11                       Defendant.

                                  12           On October 12, 2018, Plaintiff Gabriel McDaniels filed the instant case, as well as a
Northern District of California
 United States District Court




                                  13   motion to proceed in forma pauperis ("IFP application"). (Dkt. Nos. 1, 2.) On October 24, 2018,
                                  14   the Court denied IFP application because the IFP application was incomplete. (Dkt. No. 5 at 1.)
                                  15   The Court gave Plaintiff until November 9, 2018 to file an amended IFP application or pay the
                                  16   filing fee. (Id.)
                                  17           As of the date of this order, Plaintiff has failed to file an amended IFP application or pay
                                  18   the filing fee.1 Accordingly, the Court ORDERS Plaintiff to show cause, by December 6, 2018,
                                  19   why this case should not be dismissed by: (1) filing an amended IFP application or paying the
                                  20   filing fee, and (2) explaining why Plaintiff failed to comply with the Court's prior order. Failure to
                                  21   respond will result in the Court reassigning this case with the recommendation that it be dismissed
                                  22   for failure to prosecute.
                                  23           IT IS SO ORDERED.
                                  24   Dated: November 20, 2018
                                                                                             __________________________________
                                  25                                                         KANDIS A. WESTMORE
                                  26                                                         United States Magistrate Judge

                                  27
                                       1
                                  28    The Court notes that on November 2, 2018, Plaintiff filed a "Notice to Use Venue," which
                                       appeared to amend his claims. (Dkt. No. 6.)
